UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2006 Commission File Number 0-4690 Financial Industries Corporation (Exact name of registrant as specified in its charter) TEXAS 74-2126975 State of Incorporation (I.R.S. Employer Identification number) 6500 River Place Boulevard, Building I, Austin, Texas 78730 (Address including Zip Code of Principal Executive Offices) (512) 404-5000 (Registrant's Telephone Number) Securities Registered pursuant to Section 12(b) of the Act: None Securities Registered pursuant to Section 12(g) of the Act: Common Stock, $.20 par value (Title of Class) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ¨NO x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). YES ¨ NO x The number of shares outstanding of Registrant's common stock on March 31, 2007 was 10,210,385. Forward-Looking Statements Except for historical factual information set forth in this Form 10-Q of Financial Industries Corporation (the “Company” or “FIC”), the statements, analyses, and other information contained in this report relating to trends in our operations and financial results, the markets for our products, future results, the future development of our business, and the contingencies and uncertainties to which we may be subject, as well as other statements including words such as “anticipate,” “believe,” “plan,” “budget,” “could,” “designed,” “estimate,” “expect,” “intend,” “forecast,” “predict,” “project,” “may,” “might,” “should” and other similar expressions constitute forward-looking statements under the Private Securities Litigation Reform Act of 1995. Such statements are made based upon management’s current expectations and beliefs concerning financial results and economic conditions and are subject to known and unknown risks, uncertainties and other factors contemplated by the forward-looking statements. These factors include, among other things: (1) general economic conditions and other factors, including prevailing interest rate levels and stock market performance, which may affect the ability of FIC to sell its products, the market value of FIC’s investments and the lapse rate and profitability of policies; (2) FIC’s ability to achieve anticipated levels of operational efficiencies and cost-saving initiatives; (3) customer response to new products, distribution channels and marketing initiatives; (4) mortality, morbidity and other factors that may affect the profitability of FIC’s insurance products; (5) FIC’s ability to develop and maintain effective risk management policies and procedures and to maintain adequate reserves for future policy benefits and claims; (6) changes in the federal income tax laws and regulations that may affect the relative tax advantages of some of FIC’s products; (7) increasing competition in the sale of insurance products; (8) the effect of regulation and regulatory changes or actions, including those relating to regulation of insurance products and insurance companies; (9) ratings assigned to FIC’s insurance subsidiaries by independent rating organizations such as A.M. Best Company, which FIC believes are particularly important to the sale of accumulation-type products; (10)the performance of our investment portfolios; (11) the effect of changes in standards of accounting; (12) the effects and results of litigation; (13) business risks and factors described elsewhere in this report, including, but not limited to, Item 2-Management’s Discussion and Analysis of Financial Condition and Results of Operations and Item 3-Quantitative and Qualitative Disclosures about Market Risk in Part 1, and Item 1-Legal Proceedings in Part 2, and (14) other factors discussed in the Company’s other filings with the SEC, which are available free of charge on the SEC’s website at www.sec.gov. You should read carefully the above factors and all of the other information contained in this report. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those indicated. All subsequent written and oral forward-looking statements attributable to the Company or to persons acting on our behalf are expressly qualified in their entirety by reference to these risks and uncertainties. There can be no assurance that other factors not currently anticipated by management will not also materially and adversely affect our results of operations. Each forward-looking statement speaks only as of the date of the particular statement and the Company undertakes no obligation to update or revise any forward-looking statement, except as required by federal securities laws. FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES INDEX Page No. Part I - Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets March 31, 2006 and December 31, 2005 4 Condensed Consolidated Statements of Operations For the three months ended March 31, 2006 and March 31, 2005 6 Condensed Consolidated Statements of Cash Flows For the three months ended March 31, 2006 and March 31, 2005 8 Notes to Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 Part II - Other Information Item 1. Legal Proceedings 24 Item 1A. Risk Factors 26 Item 2. Changes in Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) March 31, 2006 December 31, 2005 (1) ASSETS Investments: Fixed maturity securities available for sale, at fair value (amortized cost of $650,289 and $605,803 at March 31, 2006 and December 31, 2005, respectively) $ 625,660 $ 593,752 Equity securities, at fair value (cost of $8,661 and $8,405 at March 31, 2006 and December 31, 2005, respectively) 11,202 10,907 Policy loans 36,968 37,637 Real estate held for sale - 130 Short-term investments 4,929 1,204 Total investments 678,759 643,630 Cash and cash equivalents 10,922 63,581 Deferred policy acquisition costs 52,706 50,805 Present value of future profits of acquired business 16,033 15,865 Agency advances and other receivables, net of allowances for doubtful accounts of $3,605 and $3,513 as of March 31, 2006 and December 31, 2005 6,147 8,188 Reinsurance receivables 37,223 38,108 Accrued investment income 7,353 7,165 Due premiums 1,630 2,048 Property and equipment, net 913 1,033 Deferred federal income taxes 2,990 - Other assets 2,526 2,088 Separate account assets 343,682 342,911 Total assets $ 1,160,884 $ 1,175,422 (1) Derived from audited consolidated financial statements The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS, Continued (In thousands) (Unaudited) March 31, 2006 December 31, 2005 (1) LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Policy liabilities and contractholder deposit funds: Contractholder deposit funds $ 534,213 $ 542,181 Future policy benefits 155,078 155,970 Other policy claims and benefits payable 12,065 11,456 Notes payable 15,000 15,000 Deferred federal income taxes - 687 Other liabilities 26,772 25,146 Separate account liabilities 343,682 342,911 Total liabilities 1,086,810 1,093,351 Commitments and contingencies (See Note 7) Shareholders’ equity: Common stock, $.20 par value, 25,000 shares authorized in 2006 and 2005, 12,517 shares issued in 2006 and 2005;9,849 shares outstanding in 2006 and 2005 2,504 2,504 Additional paid-in capital 70,377 70,377 Accumulated other comprehensive loss (16,550 ) (10,339 ) Retained earnings 40,699 42,485 Common treasury stock, at cost, 2,668 shares in 2006 and 2005 (22,956 ) (22,956 ) Total shareholders’ equity 74,074 82,071 Total liabilities and shareholders’ equity $ 1,160,884 $ 1,175,422 (1) Derived from audited consolidated financial statements The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands except per share data) (Unaudited) Three Months Ended March 31, 2006 2005 Revenues: Premiums, net $ 5,503 $ 6,104 Earned insurance charges 9,765 10,124 Net investment income 8,610 6,943 Real estate income - 496 Net realized investment gains 516 360 Other 657 572 Total revenues 25,051 24,599 Benefits and expenses: Policyholder benefits and expenses 11,822 9,867 Interest expense on contractholders deposit funds 5,223 5,500 Amortization of deferred policy acquisition costs 2,271 2,497 Amortization of present value of future profits of acquired business 605 666 Operating expenses 7,065 7,183 Interest expense 329 255 Total benefits and expenses 27,315 25,968 Loss before federal income taxes (2,264 ) (1,369 ) Benefit for federal income taxes (478 ) (226 ) Net loss $ (1,786 ) $ (1,143 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS, Continued (In thousands except per share data) (Unaudited) Three Months Ended March 31, 2006 2005 Net Loss Per Share: Basic: Weighted average common shares outstanding 9,849 9,806 Basic earnings per share: Net loss per share $ (0.18 ) $ (0.12 ) Diluted: Weighted average common shares and common stock equivalents 9,849 9,806 Diluted earnings per share: Net loss per share $ (0.18 ) $ (0.12 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,786 ) $ (1,143 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Amortization of deferred policy acquisition costs 2,271 2,497 Amortization of present value of future profits of acquired business 605 666 Net realized gains on investments (516 ) (360 ) Depreciation 124 926 Increase in accrued investment income (188 ) (563 ) Decrease (increase) in agent advances and other receivables 2,926 (2,729 ) Decrease in due premiums 418 117 Increase in deferred policy acquisition costs (1,778 ) (1,832 ) Increase in other assets (438 ) (179 ) Increase (decrease) in policy liabilities and accruals 1,192 (257 ) Increase (decrease) in other liabilities 1,626 (1,715 ) Decreasein deferred federal income taxes (491 ) (209 ) Net activity from trading securities - 554 Other, net (189 ) 225 Net cash provided by (used in) operating activities 3,776 (4,002 ) CASH FLOWS FROM INVESTING ACTIVITIES: Fixed maturities purchased (55,087 ) (63,367 ) Real estate capital expenditures - (448 ) Proceeds from sales and maturities of fixed maturities 10,512 16,636 Proceeds froms sales of invested real estate 646 - Net (increase) decrease in short-term investments (3,725 ) 24,382 Net decrease in policy loans 669 685 Purchase of property and equipment (7 ) (107 ) Net cash used in investing activities (46,992 ) (22,219 ) (continued) The accompanying notes are an integral part of these condensed consolidated financial statements. 8 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued (In thousands) (Unaudited) Three Months Ended March 31, 2006 2005 CASH FLOWS FROM FINANCING ACTIVITIES: Contractholder fund deposits $ 8,188 $ 8,967 Contractholder fund withdrawals (17,631 ) (16,878 ) Net cash used in financing activities (9,443 ) (7,911 ) Net decrease in cash (52,659 ) (34,132 ) Cash and cash equivalents, beginning of year 63,581 52,044 Cash and cash equivalents, end of period $ 10,922 $ 17,912 Supplemental Cash Flow Disclosures: Income taxes refunded $ 1,227 $ - Interest paid $ 330 $ 253 Treasury stock distributions $ - $ 38 The accompanying notes are an integral part of these condensed consolidated financial statements. 9 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation and Consolidation The financial statements included herein have been presented to conform to the requirements of Form 10-Q. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (including normal recurring adjustments) necessary to present fairly the consolidated financial position of the Company at March 31, 2006, its consolidated results of operations for the three months ended March 31, 2006 and 2005, and its consolidated cash flows for the three months ended March 31, 2006 and 2005 in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Interim results are not necessarily indicative of full year performance. The December 31, 2005 condensed consolidated balance sheet data was derived from the audited consolidated financial statements included in the Company’s 2005 Annual Report on Form 10-K filed with the SEC (“2005 Annual Report”) which includes all disclosures required by GAAP. Therefore, these unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company included in the 2005 Annual Report. The condensed consolidated financial statements include the accounts of Financial Industries Corporation (“FIC”) and its wholly owned subsidiaries. Intercompany items and transactions have been eliminated. 2. Accumulated Other Comprehensive Income (Loss) and Comprehensive Income (Loss) The following is a reconciliation of accumulated other comprehensive income (loss) from December 31, 2005, to March 31, 2006 (in thousands): Net Unrealized Appreciation (Depreciation) of Equity Securities Net Unrealized Gain (Loss) on Fixed Maturities Available for Sale Other Total Accumulated Other Comprehensive Income (Loss) Balance at December 31, 2005 $ 1,651 $ (5,914 ) $ (6,076 ) $ (10,339 ) Current Period Change 26 (6,237 ) - (6,211 ) Balance at March 31, 2006 $ 1,677 $ (12,151 ) $ (6,076 ) $ (16,550 ) The comprehensive income (loss) for the three months ended March 31, 2006 and 2005 is summarized as follows (in thousands): Three Months Ended March 31, 2006 2005 Net loss $ (1,786 ) $ (1,143 ) Other comprehensive income, net of tax: Unrealized gains on securities: Unrealized holdings losses arising during the period (6,211 ) (3,701 ) Reclassification adjustments for gains included in net loss - 238 Total other comprehensive loss (6,211 ) (3,463 ) Comprehensive loss $ (7,997 ) $ (4,606 ) 10 Index 3. Earnings Per Share The following table reflects the calculation of basic and diluted earnings (loss) per share: Three Months Ended March 31, 2006 2005 (in thousands except per share data) BASIC: Net loss $ (1,786 ) $ (1,143 ) Weighted average common shares outstanding 9,849 9,806 Basic loss per share $ (0.18 ) $ (0.12 ) DILUTED: Net loss $ (1,786 ) $ (1,143 ) Weighted average common shares outstanding 9,849 9,806 Diluted loss per share $ (0.18 ) $ (0.12 ) Options to purchase shares of common stock were not included in the computation of diluted earnings per share because the inclusion would result in an anti-dilutive effect in periods in which a net loss was incurred. 4. Retirement Plans A. Family Life Family Life has a non-contributory defined benefit pension plan (“Family Life Pension Plan”), which covers employees who have completed one year or more of service. Under the Family Life Pension Plan, benefits are payable upon retirement based on earnings and years of credited service. a. The Normal Retirement Date for all employees is the first day of the month coinciding with or next following the later of attainment of age 65 or the fifth anniversary of employment. b. The Normal Retirement Benefit is the actuarial equivalent of a life annuity, payable monthly, with the first payment commencing on the Normal Retirement Date. The life annuity is equal to the sum of (1) plus (2): (1) Annual Past Service Benefit: 1.17% of the first $10,000 of Average Final Earnings plus 1 1/2% of the excess of Average Final Earnings over $10,000, all multiplied by the participant’s Credited Past Service. For these purposes, “credited past service” is service prior to April 1, 1967, with respect to employees who were plan participants on December 31, 1975. (2) Annual Future Service Benefit: 1.5578% of the first $10,000 of Average Final Earnings plus 2% of the excess of Average Final Earnings over $10,000, all multiplied by the participant’s Credited Future Service. c. Effective April 1, 1997, the Family Life Pension Plan was amended to provide that the accrual rate for future service is 1.57% of Final Average Earnings multiplied by Credited Service after March 31, 1997, less 0.65% of Final Average Earnings up to Covered Compensation. With respect to service prior to April 1, 1997, the accrual rate described in paragraph (b), above, is applicable, with Average Final Earnings taking into account a participant’s earnings subsequent to April 1, 1997. d. Effective March 31, 2004, all employees covered under the plan were terminated. No new or rehired employees are permitted to enter or re-enter the plan. Thus, the plan is frozen. Average Final Earnings are the highest average Considered Earnings during any five consecutive years while an active participant. Total Credited Past Service plus Credited Future Service is limited to 30 years. 11 Index The pension costs for the Family Life Pension Plan include the following components at March 31, 2006 and 2005: Three Months Ended March 31, 2006 2005 Service cost for benefits earned during the year $ - $ - Interest cost on projected benefit obligation 109,482 116,054 Expected return on plan assets (101,994 ) (101,269 ) Amortization of unrecognized prior service cost - - Amortization of unrecognized losses 23,460 26,226 Recognition of net loss due to settlement - - Net periodic benefit cost $ 30,948 $ 41,011 B. ILCO ILCO maintains a retirement plan (“ILCO Pension Plan”) covering substantially all employees of the Company and its subsidiaries. The ILCO Pension Plan is a non-contributory, defined benefit pension plan, which covers each eligible employee who has attained 21 years of age and has completed one year or more of service. Each participating subsidiary company contributes an amount necessary (as actuarially determined) to fund the benefits provided for its participating employees. The ILCO Pension Plan’s basic retirement income benefit at normal retirement age is 1.57% of the participant’s average annual earnings less 0.65% of the participant’s final average earnings up to covered compensation multiplied by the number of his/her years of credited service. For participants who previously participated in the ILCO Pension Plan maintained by ILCO for the benefit of former employees of the IIP Division of CIGNA Corporation (the IIP Plan), the benefit formula described above applies to service subsequent to May 31, 1996. With respect to service prior to that date, the benefit formula provided by the IIP Plan is applicable, with certain exceptions applicable to former IIP employees who are classified as highly compensated employees. Former eligible IIP employees commenced participation automatically. The ILCO Pension Plan also provides for early retirement, postponed retirement, and disability benefits to eligible employees. Participant benefits become fully vested upon completion of five years of service, as defined, or attainment of normal retirement age, if earlier. A curtailment occurred on December 31, 2004 when the plan was amended to freeze accrued benefits for all participants except for Rule of 68 Non-Highly Compensated Employees (“NHCEs”). A subsequent curtailment occurred on December 31, 2005 when the decision was made to amend the plan to freeze accrued benefits for Rule of 68 NHCEs effective March 31, 2006. All plan participants accrued benefits are now frozen. The pension costs for the ILCO Pension Plan include the following components at March 31, 2006 and 2005: Three Months Ended March 31, 2006 2005 Service cost for benefits earned during the year $ 3,672 $ 11,448 Interest cost on projected benefit obligation 262,037 261,812 Expected return on plan assets (350,036 ) (344,766 ) Amortization of unrecognized prior service cost - - Amortization of unrecognized losses 46,022 33,920 Recognition of net loss due to settlement - - Net periodic benefit cost $ (38,305 ) $ (37,586 ) 12 Index 5. Stock Option Plans and Other Equity Incentive Plans In December2004, the FASB issued SFAS No.123(R), “Share-Based Payment.”
